Order filed January 23, 2020




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00523-CV
                                  ____________

                         MARK THUESEN, Appellant

                                        V.

  CATHERINE E. SCHOOLAR, INDIVIDUALLY; CANDACE GARCIA,
  INDIVIDUALLY; AARON NEIL CARPENTER, INDIVIDUALLY AND
       CRAIG PHILLIP MALISOW, INDIVIDUALLY, Appellees


                    On Appeal from the 151st District Court
                            Harris County, Texas
                     Trial Court Cause No. 2012-49262A

                                   ORDER

      On January 14, 2014, this court abated this appeal because appellant
petitioned for voluntary bankruptcy in the United States Bankruptcy Court for the
Southern District of Texas, under cause number 13-37041. See Tex. R. App. P. 8.2.

      Through the Public Access to Court Electronic Records (PACER) system, the
court has learned that the bankruptcy case was closed April 4, 2019.
      Unless any party to the appeal files, by February 12, 2020, a motion
demonstrating good cause to retain this appeal, this appeal will be reinstated and
dismissed for want of prosecution.

                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Wise and Bourliot.




                                         2